Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2020, 10/30/2020, 12/06/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, each individual information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.62/649,974; filed on March 29,2018.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 recites the limitation “spacer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2,6-8,11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Turovskiy (US20060259024).
Regarding claim 1, Turovskiy teaches (Fig.3A), A flexible instrument (12), comprising: (It is interpreted that that element 12 in Fig.3A of the prior art is represented as the flexible instrument, antenna body and Patterned cylindrical structure)
an antenna (12) having a distal tip portion (382), a proximal base (22), and an antenna body (12) therebetween;

    PNG
    media_image1.png
    355
    844
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    333
    816
    media_image2.png
    Greyscale
wherein the antenna body (12) comprises a patterned cylindrical structure (Figs.6A-6B) having a proximal end coupled to the proximal base (314) (Fig.6A) and a distal end coupled to the distal tip portion (Fig.6B);

and wherein the flexible instrument (12) is configured to generate a radiation pattern from the antenna to ablate tissue (¶ [0046]).
Regarding claim 2, Turovskiy teaches wherein the antenna comprises: 
a first material having a flexible plastic deformation limit allowing recovery of the antenna body to a substantially initial state after being formed into a tight bend (¶ 0026);  
and a second material plated onto the first material, wherein the second material being more conductive than the first material (¶ 0042).

    PNG
    media_image3.png
    258
    475
    media_image3.png
    Greyscale
Regarding claim 6, Turovskiy teaches (Fig.2B) wherein the proximal base couples to the outer conductor (42) of the conducting cable assembly (12) (¶ 0026).


    PNG
    media_image4.png
    160
    877
    media_image4.png
    Greyscale
Regarding claim 7, Turovskiy teaches (Fig.6B) a spacer, wherein the proximal base of the antenna (12) couples to the spacer near the outer conductor of the conducting cable assembly.
Regarding claim 8, Turovskiy teaches (¶ 0005) that in another variation of the probe, which provides for effective outward radiation of energy or heating, a portion or portions of the outer conductor can be selectively removed. This type of construction is typically referred to as a "leaky waveguide" or "leaky coaxial" antenna.

    PNG
    media_image5.png
    154
    641
    media_image5.png
    Greyscale
Regarding claim 11, Turovskiy teaches (Fig.6B) wherein a lumen (377) extends through the patterned cylindrical structure (12) and the inner conductor (344) extends into the lumen (377) and is coupled to the antenna body (12).

    PNG
    media_image6.png
    645
    718
    media_image6.png
    Greyscale
Regarding claim 12, Turovskiy teaches (Fig.6B) wherein a lumen (347) extends through the patterned cylindrical structure and the inner conductor (344) extends through the lumen (347) and couples to the distal tip portion (324).

    PNG
    media_image7.png
    153
    560
    media_image7.png
    Greyscale
Regarding claim 15, Turovskiy teaches (¶ 0037) wherein the distal end comprises a tip (382) that is shaped to perforate tissue of a patient. It is mentioned in this prior art that while tip (382) is shown as rounded or blunt, it need not be. That is, tip (382) can have any suitable geometry, e.g., it can be sharp, or have a piercing distal tip (¶ 0037)." The piercing and/or sharp distal tip will allow for perforation of tissue in a patient (Fig.6B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy in view of Ameri (US10029105).
Regarding claim 3, Turovskiy teaches all of the elements of claim 2 as stated above except, wherein the tight bend has a bend radius of less than approximately 30 mm.
Ameri teaches (Col.19 lines 4-8) in some examples, the bends (2630) can be defined by a bend radius of a surface of the spiral conductor (2610). In some examples, the bend radius can have a range of about 0.005 inches (0.0127 centimeters) to about 0.085 inches (0.2159 centimeters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Ameri to provide a value range for a bend radius of less than 30 mm. Doing so would prevent the bends from getting too close to the header terminal, preventing the antenna energy from being shunted back, ultimately preventing reduction radiation of the antenna assembly (Ameri,Col.19 lines 4-8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy further in view of Okoniewski (US20150322759).
Regarding claim 4, Turovskiy teaches all of the elements of claim 2 as stated above except, wherein the first material comprises at least one of stainless steel, nickel titanium, and beryllium copper [[BeCu]], and the second material comprises at least one of gold and silver. 
	Okoniewski teaches (¶ 0063) that the outer conductor in one embodiment comprises at least a tubing member formed from a conductive material. In one embodiment, the conductive material comprises steel or steel alloys, aluminum or aluminum alloys, copper or copper alloys, gold, silver, carbon-fibers, graphene or combinations thereof such as copper-clad steel, alloys or combinations thereof. The inner conductor comprises a material having electrical conductive properties. In one embodiment, the conductive material comprises steel or steel alloys, aluminum or aluminum alloys, copper or copper alloys, gold, silver, carbon-fibers, graphene or combinations thereof such as copper-clad steel, alloys or combinations thereof (¶ 0070). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Okoniewski to provide a variation of conductive materials for the first material. Doing so allows for a smooth flow of energy during ablation and procedures.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy further in view of Gauthier (US20020193783).
Regarding claim 5, Turovskiy teaches all of the elements of claim 1 as stated above except, a conducting cable assembly comprising an inner conductor and an outer conductor wherein the antenna and the conducting cable assembly are coupled.
Gauthier teaches (¶ 0043) that briefly, the ablation instrument (20) includes a handle member (23) coupled to the antenna assembly (26) through an elongated tubular shaft or semi-rigid coaxial cable, hereinafter referred to as shaft (32). By manually manipulating the handle, the window portion (27) of the antenna assembly (26) may be oriented and positioned to perform the desired ablation. As mentioned, the shaft (32) is preferably provided a semi-rigid coaxial cable or by a conductive material such as a metallic hypo tube which is mounted to the components of the antenna assembly (26) through brazing paste, welding or the like, as will be discussed. Accordingly, when the shaft (32) is provided by the semi-rigid coaxial cable, the braided outer conductor (29) of the semi-rigid coaxial cable (32), peripherally surrounding the center conductor (33), is preferably conductively coupled to the outer conductor of the transmission line (25). Similarly, the inner conductor (33) of the semi-rigid coaxial cable (32) is conductively coupled to the inner conductor of the transmission line (25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Gauthier to provide the coupling of the antenna and conducting cable. Doing so allows the antenna to be operable and the antenna can receive necessary power for transmitting energy.

Claim 16,17 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy and further in view of Rossetto (US20080266203) and Rossetto (US20090326620).
Regarding claim 16, Turovskiy teaches all of the elements of claim 15 as stated above except, wherein the tip comprises at least one of an electrically insulating material and a mechanically sharp material for puncture.

    PNG
    media_image8.png
    305
    537
    media_image8.png
    Greyscale
Rossetto (US20080266203) teaches (Figs.1-2) that antenna portion (12) includes a helical antenna member (16), antenna insulation (18, ¶ 0034) surrounding the exterior of antenna member (16), and a sharpened distal tip (20). Also, Rossetto teaches that microwave antenna assembly (10) defines a path through the tissue by virtue of the mechanical geometry of sharpened distal tip (20) (¶ 0040).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Turovskiy to incorporate the teachings of Rossetto to provide a distal tip made with materials that are electrically conductive/insulating and mechanically sharp. Doing so when performing an operation on a patient allows the surgeon to define a clear path through the tissue by virtue of the mechanically sharp tip and the insulation/ electrically conductive materials that the tip may be made from will allow for the application of energy to the tissue (i.e. RF energy, ablation; Rossetto, ¶ 0040).
	Regarding claim 17, Turovskiy teaches all of the elements of claim 16 as stated above except, wherein the tip comprises at least one of a plastic and a metal.

    PNG
    media_image9.png
    391
    580
    media_image9.png
    Greyscale
	Rossetto (US20090326620) teaches (¶ 0042) that as shown in FIG. 3A, tapered end (308) forms a tip at the distal end of inner conductor (302) and may be formed from a variety of heat-resistant materials suitable for penetrating tissue, such as metals (e.g., stainless steel) and various thermoplastic materials, such as polyetherimide, polyamide thermoplastic resins, an example of which is Ultem.RTM.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Rossetto to provide a distal tip made of a plastic and a metal. Doing so allows for suitable penetration into the tissue of a patient (Rossetto, ¶ 0042).
	Regarding claim 38, Turovskiy teaches all of the elements of claim 15 as stated above except, wherein the tip is formed from at least two different materials.
	Rossetto (US20090326620) teaches (¶ 0042) that tapered end (308) forms a tip at the distal end of inner conductor (302) and may be formed from a variety of heat-resistant materials suitable for penetrating tissue, such as metals (e.g., stainless steel) and various thermoplastic materials.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Rossetto to provide a distal tip made from at least two different materials for the suitability for ablation and penetration of the tissue (Rossetto, ¶ 0042).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy further in view of Chin (US20030083654).
Regarding claim 9, Turovskiy teaches all of the elements of claim 8 as stated above except, wherein the antenna body of the antenna is coupled to the inner conductor of the conducting cable. 

    PNG
    media_image10.png
    570
    824
    media_image10.png
    Greyscale
Chin teaches (Fig.11) that FIG. 11 illustrates that the proximal end of the antenna (60) is preferably coupled (¶ 0103) directly or indirectly to the inner conductor (75) of a coaxial transmission line (72).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Chin to provide an indirect or direct coupling of the proximal end of the antenna inner conductor of the coaxial transmission line. Doing so provides better impedance matching between the antenna assembly and the coaxial cable (Chin, ¶ 0103).
Regarding claim 10, Turovskiy teaches all of the elements of claim 9 except, wherein the proximal base of the antenna is in abutment with the inner conductor.

    PNG
    media_image11.png
    498
    770
    media_image11.png
    Greyscale
Chin teaches (Fig.11) that the proximal base of the antenna body (60) is in abutment with the inner conductor (65)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Chin to provide sufficient structure through the antenna body.

Claims 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy in view of Ormsby (US20110009858).
Regarding claim 13, Turovskiy teaches all of the elements of claim 1 except, wherein the antenna body comprises a material with a double bar ring configuration cut from the material, a single bar ring configuration cut from the material, or a helical coil cut from the material.
Ormsby teaches (Figs 4A-4B) that RF antenna (250) having a flexible, helically coiled radiating antenna element (255) for body tissue ablation. In a representative embodiment, the RF antenna (250) includes an electrically conductive material or wire strip that is wound 
    PNG
    media_image12.png
    692
    898
    media_image12.png
    Greyscale
in a helical fashion to form a flexible, helical coil winding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Ormsby to provide a helical coil cut from the material. Doing so will accommodate the catheter guide for passing through the helical coil structure. The appropriate diameter, pitch and length of the coil winding, and the selection of the conductive material or wire strip are a matter of design choice, which can vary according to the particular procedure and flexibility requirements (Ormsby, ¶ 0014, ¶ 0057).
Regarding claim 37, Turovskiy teaches all of the elements of claim 15 except, wherein the tip is integral with the antenna body.
Ormsby teaches (Figs.12A-12B,13-14) The distal end portion (690) may be secured to a distal portion of the antenna (530), at the distal end of the catheter (500), so that the atraumatic tip (700) is adjacent to the antenna (530).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Ormsby to provide a distal tip to be integral with the antenna body. Doing so, allows for secure insertion into a patient’s body for ablation process (Ormsby, ¶ 0095).

Claim 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy in view of Ito (US5026959). 
Regarding claim 39, Turovskiy teaches all of the elements of claim 1 except, wherein the antenna body comprises a material with a non-symmetrical pattern cut from the material.
Ito teaches (Col. Lines) that on the extension line of the first high-frequency coaxial cable (10) are extendedly provided the inner conductor (1) and the dielectric (2). In Fig. 1 it shows the dielectric (2) material is cut in a non-symmetrical pattern, the outer conductor (3) is cut from a material in a non-symmetrical pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turovskiy to incorporate the teachings of Ito to provide materials for the antenna body that can be shaped in non-symmetrical patterns. Doing so creates a rigid antenna body structure allowing for limited flexibility but containing the proper electrical characteristics to carry out functionality.
Regarding claim 40, Turovskiy teaches all of the elements of claim 39 except, wherein the non-symmetrical pattern is formed from slots cut from the material.
Ito teaches (Fig.1) that the slots form a non-symmetrical pattern cut from the material.

    PNG
    media_image13.png
    358
    568
    media_image13.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Turovskiy to incorporate the teachings of Ito to provide slots that create non-symmetrical patterns of the antenna body. Doing so allows the material to be rigid in structure allowing for the flexibility of part replacement during procedures.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR WILLIAMS whose telephone number is (571)272-7462. The examiner can normally be reached M-Thu 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
 Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.W./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794